         Case: 3:19-cv-00042-wmc Document #: 25 Filed: 03/01/21 Page 1 of 1

                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WISCONSIN

 JOSEPH WAYNE EVANS,

                 Plaintiff,                                              ORDER
    v.
                                                                       19-cv-42-wmc
 GARY BOUGHTON and
 MARK KARTMAN,

                 Defendants.


         Pro se plaintiff Joseph Wayne Evans, who is currently incarcerated at the Wisconsin

Secure Program Facility (“WSPF”), filed this lawsuit pursuant to 42 U.S.C. § 1983. He claims

that defendants violated his Eighth Amendment rights in handling his medical care following

surgery. The complaint was filed on January 14, 2019, and is currently under advisement for

screening pursuant to 28 U.S.C. § 1915A.         However, Evans now seeks to withdraw the

complaint voluntarily, provided that he receive a refund of the $350 filing fee. (Dkt. #22.)

Evans’ motion will be granted because he has provided sufficient justification for withdrawing

his complaint and having his filing fee refunded. Further, since this case has not yet been

screened, dismissing it will not prejudice the defendants.




                                             ORDER

         IT IS ORDERED that plaintiff Joseph Evan’s motion to voluntarily dismiss his case and

for a refund of the filing fee (dkt. #22) is GRANTED. This case is DISMISSED without

prejudice pursuant to Fed. R. Civ. P. 41(a)(1). The clerk’s office is directed to return the filing

fee to Evans.

         Entered this 1st day of March, 2021.

                                             BY THE COURT:
                                             /s/
                                             WILLIAM M. CONLEY
                                             District Judge
